McLennan, P. J.:
It appears that on' the 29th day of August, 1898, upon a petition presented to a justice of the Supreme Court, asking for the com*124mitment of the relator, an alleged insane person, to a State institution for the insane, an order was made which directed that, the relator be confined as an insane person at Brigham Hall at Canandaigua, N. Y., a State institution for the care of the insane. Thereafter and on the 10th day of April, 1899, the State Commission in Lunacy issued an order directing the ■ superintendent of Brigham Hall to release the relator for transfer and directed that the superintendent of the Utica State Hospital receive him. On the twenty-second day of April the relator was so received at the Utica State Hospital and was confined there by virtue of the order of the court and the transfer order of the State Commission in Lunacy. On or about the 31st day of January, 1907, an unverified petition for a writ of habeas corpus was presented to a justice of the Supreme Court, who,' on the 21st day of February, 1907, granted a writ- of habeas corpus returnable oh the 23d day of February, 1907. A ■return was duly made and on that day the relator was produced in court and an order of reference was made. On the 6th day of March, 1907, an amended return was made and an answer to the amended return made on the same day. On the same day a hearing was had before the referee, the relator was examined in his own behalf and a motion made for his discharge on the ground that the papers upon which he had been committed were irregular. It was agreed by the parties that the referee should make his report on the question of the regularity of the papers on commitment before the question of insanity was gone into. Thereafter and on the, 3d day of April, 1907, the referee made his report and found that the original order of commitment was void on the ground that the petition was not made by a person authorized by statute* to make the same. A final order of discharge was thereupon made and entered and served on the 6th day of April, 1907, and the relator was released. The order, among other things, awarded costs against the appellant taxed at $70, and disbursements in the sum of $30.54, making a total of $100.54. ■ From that portion of the order awarding costs against the defendant this appeal is taken.
It would seem to be unnecessary to. consider the question as to whether the court has power in a proceeding of this kind to award *125costs. Assuming that the contention of the respondent is right, that the awarding of costs was within the discretion of the court, we think that the order should be reversed because of abuse of discretion. The appellant was a public officer, and so far as appears acted with an honest effort to discharge his duty. The relator Was received by him by virtue of a court order and an order of the State Commission in Lunacy directing the appellant to receive and hold him. The appellant was without discretion in the matter. He was compelled to receive the relator into his custody. The suggestion that when the writ of habeas corpus was. issued he did not surrender the relator without delay or investigation it seems to me is wholly untenable. It was his duty, in view of an order of a justice of the Supreme Court directing that the relator be confined as an insane person, and of the order of the State Commission in Lunacy that the appellant receive him into his custody, to refuse to surrender or discharge him until all the questions involved could be judicially determined. And it was the duty of the defendant by his return'to raise and present all questions necessary to a determination of the issues. We think it clear that the defendant in this case did no more than he was in duty bound to do; that he is in no way responsible for the order originally made which, we may assume, was made without jurisdiction ; or for the order of the State Commission in Lunacy which directed him to receive the relator.
We conclude that that part of the order which awarded costs against the appellant should be.reversed because,'under the circumstances, it was abuse of discretion. ^
All concurred, except Abuse, J., who dissented in an opinion; Robson, J., not sitting. *

 See Insanity Law (Laws of 1896, chap. 545), § 62.— [Rep.